Exhibit 10.45

JOINDER AGREEMENT

On this May 25, 2006, for good and valuable consideration received, VODAVI
COMMUNICATIONS SYSTEMS, INC., an Arizona corporation (“Vodavi Comm”), hereby
acknowledges and agrees that, upon the execution and delivery of this Joinder
Agreement, it shall for all purposes be joined to (i) that Credit Agreement
dated as of October 16, 2006 by and among VERTICAL COMMUNICATIONS, INC., a
Delaware corporation (“VCI”), Vertical Communications Acquisition Corp., a
Delaware corporation (“VCAC”), and Vodavi Technology, Inc., a Delaware
corporation (“Vodavi” and together with VCI and VCAC, the “Borrowers” and each a
“Borrower”), and Columbia Partners, L.L.C. Investment Management, as agent and
investment manager (“Investment Manager”), for the benefit of itself and NEIPF,
L.P. (“Lender”); (ii) the Notes, (iii) the Security Agreement and (iv) the
Intellectual Property Security Agreement ((i) through (iv) above, collectively,
the “Joined Documents” and, each individually, a “Joined Document”)). All of the
terms used herein but not otherwise defined shall have the definitions given to
them in the Credit Agreement.

1. ASSUMPTION OF OBLIGATIONS. Vodavi Comm hereby assumes and agrees to be liable
for the payment and performance of the Obligations under the Joined Documents
and with respect to the Loans, agrees to be bound by, and comply with, all of
the terms and conditions of the Joined Documents in each and every case all as
if Vodavi Comm was a Borrower under the Credit Agreement and each of the other
Loan Documents as of the initial effectiveness of each such Joined Document.
Without limiting the generality of the provisions of this paragraph, Vodavi Comm
hereby agrees that it is, and will be, liable for the payment and performance of
the Loans, and all other Obligations, in each case incurred prior to the date
hereof under the Credit Agreement and each of the other Loan Documents,
including without limitation, all interest and Payment Premium on the Loans and
all fees, costs and expenses to be paid under the Credit Agreement and each of
the other Loan Documents.

2. GRANT OF SECURITY INTEREST. As security for the full, prompt and complete
payment and performance of each of the Obligations when due (whether at stated
maturity, by acceleration or otherwise), Vodavi Comm hereby grants to Investment
Manager, for the benefit of the Lender, a continuing security interest in all of
its right, title and interest in and to (i) the Collateral, whether now owned or
hereafter acquired, subject only to Permitted Encumbrances in accordance with
and as more fully set forth in the Security Agreement and (ii) the Intellectual
Property, whether now owned or hereafter acquired, in accordance with and as
more fully set forth in the Intellectual Property Security Agreement.

3. ACKNOWLEDGEMENT OF PLEDGE. Vodavi Comm hereby acknowledges receipt of a copy
of that certain pledge agreement dated of even date herewith executed by Vodavi
in favor of Investment Manager, for the benefit of Lender (the “New Pledge”).
Vodavi Comm agrees promptly to note on its books the security interests granted
under the New Pledge, and waives any rights or requirement at any time hereafter
to receive a copy of such New Pledge in connection with the registration of any
Pledged Collateral (as defined in each New Pledge) in the name of investment
Manager, for the benefit of Lender or its nominee or the exercise of voting
rights by Investment Manager, for the benefit of Lender.



--------------------------------------------------------------------------------

4. ATTORNEY-IN-FACT. Vodavi Comm hereby appoints Investment Manager as its
attorney-in-fact, in its name, and on its behalf, for all of the purposes for
which the Borrower heretofore appointed Investment Manager as its
attorney-in-fact under the Joined Documents. This power is coupled with an
interest and is irrevocable so long as any Obligations remain outstanding. This
appointment may be discharged by any officer or attorney of such
attorney-in-fact.

5. REPRESENTATIONS AND WARRANTIES. Vodavi Comm represents and warrants that
(a) the representations and warranties of the Borrowers in the Joined Documents
continue to be true and complete in all material respects as of the date hereof
after giving effect to this Joinder Agreement, except to the extent such
representations and warranties specifically relate to another date, (b) the
execution, delivery and performance of this Joinder Agreement are duly
authorized, do not require the consent or approval of any governmental body or
regulatory authority and are not in contravention of or in conflict with any law
or regulation or any term or provision of any other agreement entered into by
Vodavi Comm and (c) after giving effect to this Joinder Agreement, no event has
occurred and is continuing or would result from the execution, delivery or
performance of this Joinder Agreement which constitutes an Event of Default.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Joinder Agreement the day and
year first above written.

 

VODAVI COMMUNICATIONS SYSTEMS, INC.

By:

 

 

Name:

 

Title:

 

COLUMBIA PARTNERS, L.L.C. INVESTMENT MANAGEMENT,

as Investment Manager

By:

 

 

Name:

 

 

Title:

 

 

NEIPF, L.P., as Lender

By:

  Columbia Partners, L.L.C. Investment Management,  

its Authorized Signatory

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Joinder Agreement

 

3



--------------------------------------------------------------------------------

Agreed to and acknowledged

intending to be legally bound hereby:

 

VERTICAL COMMUNICATIONS, INC.

By:

 

 

Name:

 

 

Title:

 

 

VERTICAL COMMUNICATIONS ACQUISITION CORP.

By:

 

 

Name:

 

 

Title:

 

 

VODAVI TECHNOLOGY, INC.

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Joinder Agreement

 

4